Citation Nr: 1214569	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial evaluation of 30 percent, effective December 18, 2007, for the Veteran's PTSD. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2010.  A transcript of the hearing is associated with the claims files. 

When this case most recently was before the Board in June 2011, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In its June 2011 remand, the Board instructed in pertinent part that the Veteran be afforded a VA examination to determine the current degree of severity of his PTSD.  Specifically, the VA examiner was instructed to provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represented a progression of the previously diagnosed PTSD or a separate disorder.  If an additional acquired psychiatric disorder was determined to represent a separate disorder, the examiner was to provide an opinion as to whether there was a 50 percent or better probability that the disorder was etiologically related to the Veteran's active service or was caused or worsened by service-connected disability. 

The Veteran was provided a VA examination in November 2011, and the examiner prepared an addendum to the examination report in December 2011.  She stated that the Veteran did not meet the diagnostic criteria for PTSD and that the proper diagnosis was cognitive disorder, not otherwise specified (NOS).  Although she stated that the cognitive disorder was unrelated to PTSD; she added that this needed to be clarified with neurology and neuropsychology and was out of the scope of the Compensation and Pension (C&P) examiner's ability at that time as testing materials were not provided.  The record does not reflect that further clarification was obtained from neurology or neuropsychology.  In addition, the examiner did not state an opinion concerning whether the diagnosis of cognitive disorder represents a correction of an error in the prior diagnoses of PTSD or concerning whether the cognitive disorder is related to the Veteran's active service.

Therefore, the Board finds that the November 2011 VA examination report and the December 2011 addendum are inadequate for adjudication purposes. 

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a neuropsychologist or other specialist with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's PTSD and the nature, extent, and etiology of any other acquired psychiatric disorders present during the pendency of the claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should identify all manifestations of the service-connected psychiatric disability.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disability.  

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorders present during the period of this claim. 

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a correction of an error in the previous diagnoses of PTSD, progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder or a correction in the earlier diagnoses of PTSD, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by service-connected disability. 

The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  If appropriate, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability other than PTSD and inform the Veteran of his appellate rights with respect to the decision.

5.  Then, the RO or the AMC should readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

